Citation Nr: 1430541	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  09-36 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected left shin splints.

2.  Entitlement to an initial compensable rating for service-connected right shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 2001 to November 2001 and from January 2004 to March 2004.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Seattle, Washington Department of Veteran Affairs (VA) Regional Office (RO) that granted service connection for left and right shin splints, rated 0 percent each, effective April 1, 2004.  In August 2013, the Veteran was scheduled for a videoconference hearing (pursuant to his request in his substantive appeal), but cancelled his hearing request in a July 2013 letter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in the record was conducted in January 2013.  The examination report indicates the Veteran's bilateral shin splints did not cause functional impairment at the time.  There was also no notation of abnormal weight-bearing or gait.  However, in a subsequent July 2013 letter, the Veteran testified that his bilateral shin splints have forced him to adjust the manner in which he walks, which has led to even greater levels of pain and interference with performance of daily tasks.  As the disability on appeal appears to have worsened since his last VA examination, a new examination is necessary to determine the current severity of his service-connected bilateral shin splints.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the Veteran to be examined by an appropriate VA physician to determine the current severity of his bilateral shin splints.  The entire claims file must be reviewed in conjunction with the examination.  All pertinent findings should be reported in detail, and any tests or studies deemed necessary should be ordered.  The findings must specifically include range of motion studies, with notation of any additional limitation due to functional impairment such as pain, weakened movement, excess fatigability, or incoordination.

A complete rationale must be provided for all opinions.

2.  The RO should then review the record and readjudicate the claims.  If a claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

